OPINION
PER CURIAM.
After Roderick Courtney filed a notice of appeal, he notified this court that he had filed bankruptcy which operated to stay this cause. We were then notified that on June 15, 2001, the bankruptcy proceeding was dismissed.
We notified the parties by letter in January that the Rules of Appellate Procedure require a party seeking to reinstate an appeal stayed by bankruptcy proceedings to file a motion requesting reinstatement. See Tex.R.App. P. 8.3(a). No action was taken to reinstate the appeal.
In October, we notified the parties by letter that unless we received a motion to reinstate within 10 days of the date of the letter, the appeal would be reinstated on our own motion and dismissed for want of prosecution. See Tex.R.App. P. 42.3(b). Ten days have passed, and no motion or other response has been received.
Therefore, we reinstate this appeal, and because no action has been taken in this cause since March of 2001, we dismiss this appeal for want of prosecution.